Walker, J.
The plaintiffs in error were defendants in the district court to the action of C. H. Hawthorne. The defendant in error was Hawthorne’s attorney, and- brought the suit in the district court to recover on a promissory note given by the plaintiffs in error to one Childers, and by Childers endorsed to Hawthorne. Pending the action in the 'district court, the plaintiffs in error paid Hawthorne the' full amount of their indebtedness, and bringing their receipts into court pleaded accord and satisfaction; whereupon Clark filed what he called a plea of intervention, demanding judgment for the amount of his fee at the rate of ten per cent, on the amount’for which he had sued.
To this plea a demurrer was filed which was overruled by the court.
The demurrer should have been sustained.
Though Clarke undoubtedly would have had a lien upon the papers and money of his client while in his possession for his fees, *649he had no right against the defendants whatever. They were not liable for his fee, nor were they chargeable with any fraud towards him in paying his clients.
This case is fully discussed and decided in Able v. Lee, 6 Texas Reports, 427, and Casey v. March, 30 Texas Reports, 180. The court, in entertaining this so-called plea of intervention and overruling the demurrer of plaintiffs in error, laid the foundation for the subsequent errors disclosed by the record, and there was very palpable error in the charge of the court, directing the jury to find the “following verdict,” the verdict apparently having been written by the court, and that upon a most erroneous conception of the law.
The judgment upon the verdict was erroneous, and the refusal to grant a new trial was erroneous.
The judgment of the district court is reversed, and this court proceeding to render the judgment which should have been entered below, direct that the plaintiffs in error recover of the defendant in error the costs of this court, and in the district court, made by and subsequent to the filing of the. plea in intervention, and that the cause be dismissed..
Reversed and dismissed.